In 1896 the Tax Law was passed after it had been drafted, with much labor and upon long consideration, by the commissioners of statutory revision, for the purpose, as the legislature directed, of consolidating and revising the statutes "providing for the collection and assessment of taxes, and the exemption of property from taxation throughout the State." (L. 1896, ch. 908; L. 1889, ch. 289, section 1, subd. 3.)
In 1898 we reviewed that act and held that it impliedly repealed a clause in a special statute exempting certain property *Page 201 
of benevolent corporations from taxation. Adopting the language of the Appellate Division, we declared "that the intention of the Legislature was influenced by the mass of special legislation upon the subject of exemptions, and by the need of a uniform system; and that, as it may be gathered from the statute itself, it was to establish a system which should place exemptions of the real property of charitable corporations upon a basis of clearly defined equity, free from the unsystematic partialities of special favoritism, and free from the danger of hazarding their usefulness by embarking in outside enterprises." (People ex rel.Catholic Union v. Sayles, 157 N.Y. 679; 32 App. Div. 203,205.) The "basis of clearly defined equity," thus alluded to, was the general provision of the Tax Law exempting the real estate of a corporation organized exclusively for specific charitable, religious or benevolent purposes, when used exclusively for carrying out thereupon one or more of such purposes. The "outside enterprises" mentioned refer to the investment by such corporations of their funds in buying and improving real estate and leasing it in order to obtain an income. (§ 4.)
In 1901 the Tax Law was again before us and a claim was made of exemption by special statute, but we held that it "was such a revision and substitute for all former statutes, general and special, upon the subject of exemption from taxation as to supersede and repeal them by implication, thus repealing, among others, the provisions of the special acts which exempted the property of The Roosevelt Hospital and the Children's Aid Society, and taking from these societies their special exemptions and leaving them in the class enumerated in subdivision seven, section four of the Tax Law." (Matter of Huntington, 168 N.Y. 399,404; L. 1864, ch. 4, § 3.)
The appellant in the case now before us was one of the respondents in the case last cited, and the language quoted was used with reference to the self same charter now relied upon to exempt it from the tax in question. In their return to the writ of certiorari herein the respondents state, "that in *Page 202 The Matter of Huntington (168 N.Y. 399) the Court of Appeals held, in a proceeding wherein this relator was respondent and the Comptroller of the City of New York was appellant, that none of the property of this relator is exempt from taxation except under subdivision seven, section four of the Tax Law. (Laws 1896, chap. 908.)" The judgment roll in that case was read in evidence upon the trial of this proceeding.
In 1905 we again reviewed the Tax Law and held that it repealed the exemption clause of a special statute, which incorporated an educational institution and exempted its property from local taxation. (Pratt Institute v. City of New York, 183 N.Y. 151; L. 1887, ch. 398.)
According to the record in that case, it was admitted by the demurrer to the complaint that the special act of 1887, then relied upon, was passed upon the application of Charles Pratt, the founder of the Pratt Institute, and the submission by him of plans he had formulated to the legislature; and, as it was further admitted, in reliance upon such charter "and upon the compact so made between the State of New York and" the corporation so organized, he promptly endowed the latter with real and personal property of great value. While all its personal property was held to be exempt, as well as all its real property used directly in its educational work, that which was leased for the purpose of revenue was held not exempt, because the Tax Law had repealed the exemption clause of its charter. The construction adopted in Matter of Huntington (supra) was indorsed and reaffirmed. Referring to the Tax Law we declared that: "Thus the legislature made all property taxable, except such as is exempt, and in declaring what is exempt it covered the case of educational institutions, such as the plaintiff, exempting all their personal property absolutely, and so much of their real estate as is used exclusively for carrying out thereon one or more of the corporate purposes, but not exempting real estate held as an investment only, even if the income was used for a corporate purpose. A general rule of taxation and exemption was laid *Page 203 
down after the revisers, as they expressly declared, had gone over the entire field of statutory law relating to the subject. It was the apparent purpose of this legislation to define the status with reference to taxation or exemption from taxation of every parcel of real property and every article of personal property in the state. It furnished a plain and simple rule for all assessors by which they could at once determine whether property within their district was subject to taxation or not, without searching the statutes for nearly seventy years for special exemptions. It is a codifying act, designed to reduce all statutes relating to taxation into a complete and harmonious system. A codifying act is presumed to exhaust the subject to which it relates, unless a different intention appears on the face of the statute, or is an irresistible inference from special circumstances. The new enactment is substituted in the place of all statutes previously existing and becomes the sole rule of action." (P. 156.)
In 1907, for the fourth time, we considered the effect of the Tax Law upon special statutes providing exemption from taxation, and in the case then under consideration the form of the deed of endowment was prescribed in the charter itself, which expressly commanded that "The premises and property mentioned in the said deed, and which shall at any time belong to or be held in trust by the corporation hereby created, or the trustees thereof, including all endowments made to it, shall not, nor shall any part thereof, be subject to taxation while the same shall be appropriated to the uses, intents and purposes hereby and in the said deed provided for." Yet we held but twelve months ago that even that clause of exemption, enacted under circumstances showing with peculiar force the absolute and sweeping intention of the legislature, was lawfully repealed under its reserved power by the Mortgage Tax Act as to mortgages held by said institution, although no special statute was repealed by direct mention thereof. (People ex rel. Cooper Union v. Gass,190 N.Y. 323; L. 1859, ch. 279, section 11.)
Thus four times since the passage of the Tax Law, twelve *Page 204 
years ago, we have decided cases involving exemptions under special statutes, one of which was the charter of the Roosevelt Hospital, the present appellant, and we decided them all wrong if the views expressed in the prevailing opinion are correct and the principles there laid down are to become the law of the state of New York. While an elaborate attempt is made to distinguish the case under consideration from those cited, there is no distinction in fact. How can there be when the present appellant was a party to one of those cases and, represented by able counsel, based its claim to exemption on the same act that it now invokes for protection against taxation? Even if, as it is claimed, peculiar features distinguish the incorporation and endowment of other institutions from those of the Roosevelt Hospital, no peculiar features can distinguish the Roosevelt Hospital from itself. Courts cannot create a distinction by declaring there is one, any more than they can make white black by adjudication. The right hand may be distinguished from the left, but it cannot be distinguished from itself. Independent of the doctrine of stare decisis, the principle of resadjudicata is controlling, for in both the Huntington case and this case we had before us the same parties, their successors or privies, the same facts, the same will and the same statute. The same question was presented, the same principles were involved and the same decision should be made. (Pratt Institute v. Cityof New York, supra, p. 159.) While it is conceded that the legislature had power to repeal and intended to repeal the exemption provisions in nearly all of the various special charters considered by us in the cases cited, it is insisted that it did not intend so to do in the case of the Roosevelt Hospital, but as we held in 1901 that it did so intend as to the charter of that identical institution, how can we hold in 1908 that it had no such intention? The legislature of one generation cannot mortgage the right of the legislature of another generation to pass a general and uniform statute regulating the entire subject of taxation and exemption throughout the state. (People ex rel.Cooper *Page 205 Union v. Gass, 190 N.Y. 323.) Thus far we have held and I vote to still hold that the legislature of 1896 had the power to repeal and intended to repeal the special exemption clause in the charter of the Roosevelt Hospital granted in 1864.
The order appealed from should be affirmed, with costs.
CULLEN, Ch. J., HAIGHT and WILLARD BARTLETT, JJ., concur with GRAY, J.; HISCOCK and CHASE, JJ., concur with VANN, J.
Order reversed, etc.